Citation Nr: 0017215	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether the character of the appellant's discharge is a bar 
to payment of VA compensation.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The appellant had active military service from November 1963 
to January 1967.  His DD Form 214 reflects that he had a 
significant amount of lost time and that he was discharged 
"under other than honorable conditions."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which held that the character of the 
appellant's discharge was a bar to all VA benefits except for 
health care under Chapter 17 of title 38, United States Code.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.

2.  During the appellant's service from November 1963 to 
January 1967, he was twice punished under Article 15, UCMJ, 
and was convicted of multiple offenses at three special 
courts-martial and the sentence from his final special court-
martial of September 1996 included a bad conduct discharge 
(BCD) which was approved by the convening authority and on 
appellate review.  

3.  The appellant was discharged under other than honorable 
conditions because of his willful and persistent misconduct.

4.  While the appellant received a clemency discharge in 
November 1975, this discharge was issued pursuant to 
Presidential Proclamation No. 4313 of September 16, 1974, and 
this particular clemency action does not remove the bar to VA 
benefits in accordance with governing VA regulations.

5.  There is no evidence or argument that the appellant was 
insane at the time of the offense(s) which resulted in his 
punitive discharge by special court-martial.


CONCLUSION OF LAW

The appellant's discharge was issued under dishonorable 
conditions and bars him from receiving VA compensation based 
upon the period of service for which it was issued.  
38 U.S.C.A. §§ 101(2), 5303 (West 1991); 38 C.F.R. 
§ 3.12(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations.  VA disability compensation may be 
awarded to a "veteran" for any disease or injury that was 
incurred in or aggravated during service, if the claimant was 
"discharged or released under conditions other than 
dishonorable".  See 38 U.S.C.A. §§ 1110, 1112(a)(1), 1131, 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  The definition of 
"veteran" in 38 U.S.C.A. § 101(2) also includes the 
requirement that the "person [have been] discharged or 
released [from active service] under conditions other than 
dishonorable".  The term "dishonorable" in 38 U.S.C.A. § 
101(2) can include a bad-conduct discharge.  See Camarena v. 
Brown, 6 Vet. App. 565, 567-68 (1994) (affirming Board 
finding that recipient of bad-conduct discharge was not a 
"veteran" as defined in 38 U.S.C. § 101(2)).  The Court in 
Camarena noted that VA regulation, 38 C.F.R. § 3.12 

"provides, inter alia, that a discharge 
is considered to have been issued under 
dishonorable conditions if given for 
"willful and persistent misconduct.  This 
includes a discharge under other than 
honorable conditions, if issued . . . 
because of [such] conduct."  

In short, the regulation does not limit "dishonorable 
conditions" to only those cases where a dishonorable 
discharge was adjudged.  Thus, a discharge or release for 
willful and persistent misconduct, including a discharge 
under other than honorable conditions, if issued because of 
willful and persistent misconduct, is considered to have been 
issued under dishonorable conditions.  A discharge because of 
"a" minor offense will not, however, be considered willful 
and persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under the 
President's directive of January 19, 1977, implementing 
Presidential Proclamation 4313 of September 16, 1974, does 
not remove any bar to benefits imposed under 38 C.F.R. 3.12.  
38 U.S.C.A. § 5303(e)(1)(2); 38 C.F.R. § 3.12(h)(1).

Compensation under Chapter 11 of 38 U.S.C.A. shall be awarded 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service connected.  38 U.S.C.A. 
§ 1151(a) (emphasis added).


Factual Background.  The appellant had one enlistment 
commencing in November 1963.  Service personnel records on 
file reveal that in July 1964 he received nonjudicial 
punishment (Article 15, UCMJ) for hitchhiking, insufficient 
funds, out of uniform, and failure to obey a lawful order.  
In January 1965, the appellant received nonjudicial 
punishment for being absent from his appointed place of duty 
and for disobeying a lawful order.

In March 1965, the appellant was convicted by special court-
martial for unauthorized absence for about 38 days.  He was 
sentenced to two months' confinement at hard labor and 
forfeiture of pay.  

In March 1966, the appellant was again convicted by special 
court-martial for two separate unauthorized absences, one for 
about 18 days and one for about 10 days, speeding and drunken 
driving, drunk in public place in uniform, and drunk in a 
public place.  The sentence as approved by the convening 
authority was three months' confinement at hard labor, 
forfeiture of pay, and reduction to the lowest enlisted grade 
(E-1).  

Finally, the appellant was again convicted by special court-
martial in September 1966 for an unauthorized absence of 
about 79 days.  The sentence as approved by the convening 
authority was confinement at hard labor for five months, 
forfeiture of pay, reduction to E-1, and a BCD.  The sentence 
was affirmed on review and clemency was denied upon 
application.  The appellant's DD Form 214 states that he was 
separated as a result of court-martial and the 
characterization of service is recorded as under other than 
honorable conditions.

In August 1967, subsequent to the veteran's separation for 
cause, the Navy Discharge Review Board reviewed the 
appellant's naval records and considered evidence presented 
in his behalf and decided that no change, correction or 
modification was warranted in his characterization of 
discharge.

In November 1975, the appellant was notified that he had been 
granted clemency for his absence offense.  The clemency 
discharge was to replace his less than honorable discharge.  
Implementing this action, a DD Form 215N was issued in 
December 1975 indicating a correction to the appellant's 
DD Form 214 had been effected "pursuant to Presidential 
Proclamation No. 4313."  The DD Form 1953N issued in 
conjunction with this action documented that the appellant 
was receiving a "clemency discharge" pursuant to Presidential 
Proclamation No. 4313, September 16, 1974.

In April 1987, the RO issued an administrative decision 
regarding the appellant's character of discharge.  It was 
determined that the appellant's discharge for his period of 
service constituted a bar to VA benefits.  It was noted that 
VA regulations provide that the veteran's Presidential pardon 
and clemency discharge under Presidential Proclamation 
No. 4313 did not remove this bar to VA benefits.

Thereafter, the appellant filed a claim for service 
connection for a left knee disability which he attributed to 
an injury incurred in service.  The RO notified the veteran 
that the character of his service constituted a bar to 
payment of VA benefits.  He was also notified that an 
exception might exist solely for entitlement to VA medical 
treatment for any disability actually incurred or aggravated 
during service.  He was also notified of his right to file a 
request for revision of his character of discharge with the 
service department Discharge Review Board or to apply for 
correction of his military records by the service department 
board and he was provided DD Forms to initiate such action.  
Thereafter, the appellant pursued a claim for entitlement to 
VA medical care for a left knee disability and, because his 
left knee was shown to have been injured during service, VA 
medical care was subsequently authorized by RO rating action 
in May 1989.

In August 1997, the appellant again sought service connection 
for a left leg disability and he was again informed that the 
character of his discharge constituted a bar to such 
benefits.  In October 1997, the appellant amended his claim 
seeking entitlement to VA compensation in accordance with 
38 U.S.C.A. § 1151, arguing that surgery performed at a VA 
hospital had resulted in additional disability.  The RO 
subsequently notified the appellant that consideration of a 
claim in accordance with 38 U.S.C.A. § 1151 was also 
precluded since that was a benefit specifically accorded to 
"veterans" and that his character of discharge resulted in a 
bar to such benefits.  The appellant lacked veteran status 
for VA compensation purposes, and that includes VA 
compensation payable under Section 1151.  The appellant 
appealed.  


Analysis.  All actions taken by the RO in this case have been 
correct both factually and legally.  The evidence on file 
clearly demonstrates that the appellant was separated from 
service with an under other than honorable conditions 
discharge.  Entitlement to VA benefits (with the exception of 
medical care already accorded to the appellant) is predicated 
upon the appellant being accorded "veteran" status consistent 
with the applicable laws and regulations.  The term "veteran" 
means a person who served in the active military service and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  

The issue presented in this appeal is whether the appellant 
is a "veteran" within the meaning of 38 U.S.C.A. § 101(2).  
The appellant did serve on active duty with the United States 
Navy.  However, during his service from November 1963 to 
January 1967, he was twice punished under Article 15, UCMJ, 
and was convicted of multiple offenses at three special 
courts-martial and the sentence from his final special court-
martial of September 1996 included a bad conduct discharge 
(BCD) which was approved by the convening authority and on 
appellate review.

The evidence on file clearly demonstrates that the appellant 
engaged in a pattern of misconduct during his enlistment.  As 
detailed above, he received nonjudicial punishment in July 
1964 for four military offenses, and he received nonjudicial 
punishment in January 1965 for two military offenses.  He was 
convicted by special court-martial for unauthorized absence 
in March 1965.  He was convicted of special court-martial for 
two unauthorized absences, speeding and drunken driving, 
being drunk in a public place in uniform, and being drunk in 
a public place in March 1966.  He was convicted by special 
court-martial for unauthorized absence in September 1966.  

The offenses of which the appellant was convicted or found 
responsible, both by court-martial and by nonjudicial 
punishment, are certainly considered to be willful 
(intentional) actions which demonstrate the appellant's 
refusal to comply with lawful orders of competent military 
authority.  Additionally, the number of individually 
identified military offenses during the appellant's sole 
enlistment may certainly be considered to be persistent.  

While the final special court martial which directly and 
immediately resulted in the appellant's less than honorable 
separation resulted from his conviction of a single 
unauthorized absence of about 79 days, records associated 
with this September 1966 conviction clearly indicate the 
appellant's prior convictions were considered.  The appellant 
was separated from service with what his DD Form 214 listed 
as an under other than honorable conditions discharge.  One 
year later, the Navy Discharge Review Board conducted a 
review of the appellant's case and found upon consideration 
of all evidence, including any matters submitted by the 
appellant, that no change or upgrade was warranted.  Although 
the appellant was later provided a Presidential pardon and 
clemency discharge, this action was taken under Presidential 
Proclamation No. 4313 which is specifically excluded from 
consideration as a valid upgrade for VA benefit purposes by 
38 U.S.C.A. § 5303(e)(2)(A) and 38 C.F.R. § 3.12(h)(1).  
There is no evidence nor is there any argument that the 
veteran was insane at the time of the commission of the 
offense(s) for which he was discharged.  Accordingly, the 
appellant may not be considered as a veteran for VA 
compensation purposes.  

While the appellant has most recently amended his claim by 
alleging that he has additional left leg disability as a 
result of VA medical or surgical treatment in accordance with 
38 U.S.C.A. § 1151, VA compensation payable under that 
section is still predicated, in direct language of the 
statute, on an appellant having attained "veteran" status in 
accordance with the applicable laws and regulations.  The 
appellant does not have that status and, accordingly, he is 
not entitled to pursue a claim for VA compensation under 
38 U.S.C.A. § 1151.  Cf. Trilles v. West, 13 Vet. App. 314, 
333 (2000).  Only veterans, or those whose entitlement is 
based upon a relationship to a veteran, are entitled to the 
benefits of Title 38.  Virtually all of the provisions of 
Title 38 use the word "veteran(s)" and are stated in 
directive language.  Because the appellant is not a veteran 
who was released from service under conditions other than 
dishonorable, he is precluded from seeking VA compensation 
which is predicated upon attaining veteran status.

The RO previously notified the appellant in March 1988 that 
he had the right to request the revision of the character of 
his discharge with a service Discharge Review Board or with a 
service Board for Correction of Military Records and that 
option may remain open to him.


ORDER

Inasmuch as the character of the appellant's discharge is a 
bar to payment of VA compensation, the benefit sought on 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

